THIRD DIVISION
                             MCFADDEN, C. J.,
                         DOYLE, P. J., and HODGES, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  September 11, 2020



In the Court of Appeals of Georgia
 A20A0893. IN THE INTEREST OF M. M. D., a child.                              DO-031

      DOYLE, Presiding Judge.

      The putative father (“the Father”) of M. M. D. appeals from an order of the

Glynn County Juvenile Court terminating his parental rights. He contends that the

juvenile court erred because (1) his incarceration alone was insufficient to support the

termination; (2) he was not appointed counsel in time to file a petition for legitimacy;

(3) he was not appointed counsel or served with process in the dependency

proceeding prior to the termination; (4) an expert was allowed to testify as to the

ultimate issue; and (5) the evidence of harm to the child was insufficient to support

the termination. For the reasons that follow, we affirm.

      The record shows that M. M. D. was born on July 18, 2015. Her mother, who

lacked stable housing, executed a power of attorney in favor of the paternal
grandmother, who cared for M. M. D. in her home. In December 2015, the mother

attempted to gain custody of M. M. D. by instigating a violent attack against the

grandmother, and five-month-old M. M. D. was removed from the grandmother’s

home and placed in foster care. At that time and throughout these proceedings, the

Father was incarcerated.1

      A few days later, the Department of Family and Children Services (“DFCS”)

filed a dependency complaint alleging that M. M. D. and her one-year-old sister were

dependent. At that time, the mother’s whereabouts were unknown. In January 2016,

the juvenile court entered an order finding M. M. D. to be dependent.2 The order

noted that the Father was incarcerated and stated that the Father had been notified by

personal service, but proof of service does not appear to be in the record. The order

directed DFCS to prepare a case plan for the Father, but it is not clear whether he




      1
        The Father currently is incarcerated following a January 2016 guilty plea
resulting in a 11.5-year prison sentence for conspiracy to possess a controlled
substance with intent to distribute.
      2
       The order also found dependent a total of three siblings whose cases had been
consolidated. The Father in this case was not alleged to be the father of the other
children.

                                          2
actually received one.3 Throughout the rest of 2016, a DFCS caseworker mailed

certified letters to the Father on a monthly basis, explaining that M. M. D. was in

care, a case plan had been developed, and he needed to demonstrate an interest in the

child. The first letter was not delivered, but the remaining letters were. DFCS

received no response from the Father.

      In August 2017, DFCS petitioned for termination of the parental rights of both

parents as to M. M. D. The Father was served on September 27, 2017. With respect

to the Father, the petition alleged that he was incarcerated, had made no attempt to

legitimate the child, had not supported the child, had not established a bond with the

child, and had abandoned the child. In November 2017, the court entered an order

appointing an attorney for the Father. Due to that attorney’s subsequent maternity

leave, a new attorney was appointed to represent the Father in January 2018. At the

request of new counsel, the hearing on the termination was continued until March

2018, and the court continued the remainder of the hearing twice more, with the final

hearing day concluding in January 2019, with the child now three and one-half years

old and having had no contact with the Father. The Father was represented by counsel

      3
        In June 2017, the court ordered a paternity test, but that test appears to be
pending. The Father’s name was returned in a search of the Putative Father Registry;
his paternity is not challenged, nor is his standing to contest the termination.

                                          3
and able to participate by telephone in hearing dates held on March and April of 2018

and in January of 2019.



      Following the conclusion of the hearing, the juvenile court terminated the

Father’s parental rights, finding that he had abandoned M. M. D. and that M. M. D.

was a dependent child due to lack of parental care and control. This Court granted the

Father’s application for discretionary review, and he now challenges the termination

of his parental rights.

      1. The Father contends that the termination was based solely on his

incarceration, which was not a sufficient basis for the termination. This is belied by

the record.

              On appeal from an order terminating parental rights, we review
      the evidence in the light most favorable to the juvenile court’s judgment
      in order to determine whether any rational trier of fact could have found
      by clear and convincing evidence that the natural parent’s rights to
      custody have been lost. We neither weigh evidence nor determine
      witness credibility, but defer to the juvenile court’s findings of fact and
      affirm unless the appellate standard is not met.4


      4
      (Punctuation omitted.) In the Interest of U. G., 291 Ga. App. 404, 404 (662
SE2d 190) (2008).

                                          4
       We begin with the statutory scheme authorizing termination of parental rights.

       OCGA § 15-11-310 (a) provides that [when] considering the termination
       of parental rights, the court shall first determine whether one of the
       statutory grounds for termination of parental rights has been met. . . .
       One of those grounds is when a child is abandoned by his or her parent.
       Abandonment is defined as any conduct on the part of a parent . . .
       showing an intent to forgo parental duties or relinquish parental claims.
       Intent to forgo parental duties or relinquish parental claims may be
       evidenced by . . . failure, for a period of at least six months, to
       communicate meaningfully with a child; . . . failure, for a period of at
       least six months, to maintain regular visitation with a child; . . . leaving
       a child with another person without provision for his or her support for
       a period of at least six months; failure, for a period of at least six
       months, to participate in any court ordered plan or program designed to
       reunite a child’s parent, guardian, or legal custodian with his or her
       child; [or] . . . any other conduct indicating an intent to forgo parental
       duties or relinquish parental claims.5


       Here, the Father argues that the termination was based solely on his

incarceration, which alone is not a sufficient reason to terminate his parental rights.

It is true that




       5
       (Citations and punctuation omitted.) In the Interest of C. S., 354 Ga. App.
133, 136-137 (1) (840 SE2d 475) (2020).

                                            5
      a parent’s incarceration does not always compel the termination of
      parental rights, but it can support a termination when sufficient
      aggravating circumstances are present. Those circumstances are present
      in this case. Indeed, one of the factors that may be considered is whether
      the incarcerated parent has made an effort to communicate with the child
      and, despite imprisonment, maintain a parental bond in a meaningful,
      supportive and parental manner.6


There was evidence that the Father made no effort to communicate with the child,

DFCS, or the foster parents, nor did he attempt to provide financial support or gifts

to the child. This was evident despite testimony from a DFCS caseworker who

verified the Father’s location and wrote monthly certified letters to him at the facility

where he was incarcerated. Those letters provided contact information, but DFCS

never received any attempted contact by the Father. Furthermore, there was evidence

of the Father’s repeated and continued incarceration due to five felony convictions

from 2001 to 2016 and throughout the life of the child , such that establishing a bond

would remain difficult absent substantial reform efforts on the part of the Father.7

This evidence, combined with his lack of any effort to form a meaningful relationship



      6
          (Footnotes and punctuation omitted; emphasis supplied.) Id. 138 (1).
      7
          See id. at 138 (1). The Father’s current expected release date is in 2025.

                                            6
with the child, supported the juvenile court’s finding of aggravated circumstances

establishing the Father’s abandonment of the child under OCGA § 15-11-310 (a) (4).8

       2. The Father next contends that he was deprived of his right to establish

standing to challenge the termination proceeding because he was not appointed

counsel in time to file a timely petition to legitimate the child.9 Under Georgia’s old

Juvenile Code, a putative father who had not legitimated his relationship lacked

standing to challenge the termination of his parental rights.10 But under the present




       8
         See id. See also In the Interest of T. Z. L., 325 Ga. App. 84, 95 (751 SE2d
854) (2013) (“Aggravating circumstances may also include a history of incarcerations
for repeated criminal offenses and a determination that it is likely such criminal
activity will continue upon release.”) (punctuation omitted). The Father “does not
challenge the substance of the court’s finding that termination of his parental rights
was in [M. M. D.’s] best interests, and thus, he has abandoned any such argument on
appeal.” In the Interest of C. S., 354 Ga. App. at 140.
       9
         See OCGA § 15-11-283 (b) (“The notice [of a termination petition] shall
advise the biological father who is not the legal father that he may lose all rights to
the child named in a petition . . . and will not be entitled to object to the termination
of his rights to such child unless, within 30 days of receipt of notice, he files . . . :[a]
petition to legitimate such child . . . .”).
       10
         See In the Interest of S. B., 335 Ga. App. 1, 10 (2) (780 SE2d 520) (2015)
(“Under the old Code, a nonlegitimated father lost all rights to his children and was
not allowed to object to the termination of his parental rights.”), citing former OCGA
§ 15-11-96 (h) and (i).

                                             7
Code, applicable to this case,11 the juvenile court has discretion as to whether to

proceed with termination on the basis of a lack of legitimation. Here, the court

exercised its discretion not to do so and appointed the Father an attorney so that he

could participate in the termination proceedings on the merits with representation.12

Furthermore, the juvenile court did not rely in whole or in part on the Father’s failure

to legitimate the child in its ultimate determination to terminate the Father’s parental

rights. Under the particular facts of this case, because the Father’s inability to timely

file a petition to legitimate did not prejudice him, we discern no basis for reversal on

this ground.13

      3. In his next enumeration, the Father makes a cursory argument that the

juvenile court erred by adopting findings and orders determined in dependency



      11
        See In the Interest of C. S., 354 Ga. App. at 143 (3) (a) (“[O]n January 1,
2014, the relevant statutory provision was superseded by OCGA § 15-11-283. . . .”).
      12
           See id.
      13
          Cf. id. (finding no prejudice in the context of a claim that the parent was
denied effective assistance of counsel). Our holding in this Division is narrow and
limited to the issue presented by the Father’s enumerated error: whether the Father’s
inability to file a timely legitimation petition prejudiced him. Compare In the Interest
of J. M. B., 296 Ga. App. 786, 790-791 (676 SE2d 9) (2009) (concluding that the total
and erroneous deprivation of the right to counsel in the termination hearing itself was
presumptively harmful and therefore not subject to a harmless error analysis).

                                           8
proceedings in which the Father was not served. The record reflects that the Father

was not served in the dependency proceeding, but the juvenile court’s written

termination order nevertheless makes it clear that the termination was based on the

Father’s abandonment of the child. As noted in Division 1, the abandonment finding

was predicated on the Father’s ongoing lengthy incarceration aggravated by his

history of repeated incarceration and the absence of any effort on his part to establish

a bond with the child since contact by DFCS in 2016, including the time leading up

to and including the 2018-2019 termination proceedings in accordance with OCGA

§§ 15-11-310 (a) (4) and 15-11-2 (1).14 Abandonment is an independent ground

authorizing termination, and “if there is sufficient evidence supporting any one of [the

statutory] grounds, we need not consider the other grounds [such as dependency] in

order to affirm.”15 Accordingly, because the termination was supported by a finding

of abandonment properly explained in the written order and authorized by the




      14
        OCGA § 15-11-2 (1) (A) and (B) provide that abandonment can be
evidenced by “[f]ailure, for a period of at least six months, to communicate
meaningfully with a child . . . [or] to maintain regular visitation with a child.”
      15
           (Punctuation omitted.) In the Interest of C. S., 354 Ga. App. at 141 (2).

                                            9
evidence adduced at the termination hearing in which the Father participated with

representation by counsel, this enumeration presents no basis for reversal.16

      4. The Father also contends that the juvenile court erred by allowing DFCS’s

Attending County Director, Laurie Morton, to testify as an expert as to the ultimate

issue in the termination case. The Father points to testimony by Morton based on her

review of the case file as well as her training, expertise, and experience that in light

of the Father’s ongoing incarceration and unwillingness to bond with M. M. D., the

child would be harmed by lingering in foster care and preventing adoption by the only

care givers with whom she had bonded. The Father contends that Morton’s testimony

lacked a proper foundation, was inherently biased, and improperly addressed the

ultimate issue.

      (a) Foundation. When DFCS proffered Morton as an expert in child welfare,

it elicited evidence that she had worked in the field of child welfare for 28 years, she

had master’s degrees in social work and sociology, she had worked every position in

DFCS, she currently teaches sociology at the college level, and she has performed


      16
         Cf. In the Interest of H. B., 346 Ga. App. 163, 169 (2) (816 SE2d 313) (2018)
(holding that no reversible error occurred because “[a] review of the juvenile court’s
order as a whole shows that its finding of dependency rested upon” proper evidence
adduced at the hearing).

                                          10
research specifically into child bonding and attachment as it relates to the foster

system. With respect to this case, she had reviewed the file, interviewed the case

worker, and observed the child in the foster parents’ home. The Father’s appellate

argument as to Morton’s qualifications is brief and conclusory, making no specific

challenge to the qualifications in the record and lacking any citation to legal

authority. To the extent he has not abandoned this argument,17 based on the record

before us, the Father has demonstrated no error in the juvenile court’s exercise of

discretion to accept Morton as an expert in child welfare.18

      (b) Bias. With respect to any alleged bias on the part of Morton, “alleged bias

on the part of an expert witness does not render the witness incompetent to testify, but

instead goes to her credibility.”19 The juvenile court noted Morton’s employment and



      17
         See Morton v. Macatee, 345 Ga. App. 753, 757, n. 2 (815 SE2d 117) (2018)
(collecting cases in which an unsupported argument was deemed abandoned); In the
Interest of G. Q., 328 Ga. App. 69, 77, n. 8 (761 SE2d 490) (2014) (unsupported
argument deemed abandoned).
      18
        Cf. In the Interest of S. N. H., 300 Ga. App. 321, 332 (5) (f) (685 SE2d 290)
(2009) (decided under former Juvenile and Evidence Code; affirming because the
challenging party did not show that a witness was unqualified).
      19
         Walls v. Walls, 291 Ga. 757, 758 (3) (732 SE2d 407) (2012), disapproved on
other grounds by McCarthy v. Ashment-McCarthy, 295 Ga. 231, 233, n. 1 (758 SE2d
306) (2014).

                                          11
extensive history working at DFCS, and explicitly noted “I am going to give [her

testimony] the weight that’s appropriate due to her being a state employee.”

Accordingly, the court was aware of the risk of bias and did not blindly accept

Morton’s testimony without regard for her employment at DFCS. “[D]uring a nonjury

trial, it is presumed that the court is able to sift the wheat from the chaff and select

only the legal evidence.”20 Based on the record before us, the Father has not identified

any abuse of discretion in the treatment of Morton’s testimony.

      (c) Ultimate issue. The Father asserts that Morton improperly testified on the

ultimate issue when she opined that M. M. D. would suffer harm by lingering in foster

care. Her argument is predicated on the standards in OCGA § 15-11-310 (a) (5) for

a finding of dependency. As explained below in Division 5, this issue is moot because

the juvenile court was authorized to find and did find that the Father had abandoned

M. M. D. pursuant to OCGA § 15-11-310 (a) (4). This alone was grounds for

termination independent of any evidence of dependency.21




      20
       (Punctuation omitted.) In the Interest of T. J., 281 Ga. App. 673, 676 (2) (637
SE2d 75) (2006).
      21
           In the Interest of C. S., 354 Ga. App. at 141 (2).

                                            12
     5. Last, the Father contends that the evidence did not suffice to demonstrate a

showing of harm.

     In doing so, [the Father] references the requirements of OCGA §
     15-11-310 (a) (5), which, unlike [the abandonment requirements in]
     subsection (a) (4), requires a dependency determination. . . . But the
     different grounds for terminating parental rights under OCGA §
     15-11-310 (a) are independent, and thus, on appeal, if there is sufficient
     evidence supporting any one of these grounds, we need not consider the
     other grounds in order to affirm. . . . Because we held in Division 1 . . .
     that the juvenile court did not err in finding that [the Father] abandoned
     [M. M. D.] within the meaning of OCGA § 15-11-310 (a) (4), we need
     not also address whether the termination of [the Father’s] parental rights
     also satisfied the requirements of OCGA § 15-11-310 (a) (5).22


     Judgment affirmed. McFadden, C. J., and Hodges, J., concur.




     22
          (Punctuation and footnotes omitted.) Id.

                                         13